            Case 2:20-cv-00029-JRG Document 6 Filed 02/06/20 Page 1 of 2 PageID #: 63
            Case 2:20-cv-00029-JRG Document 4 Filed 02/05/20 Page 1 of 2 PagelD #: 59

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Eastern District of Texas


            VARTA MICROBATTERY GMBH                                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintifl(s)                             )
                                                                     )
                                v.                                             Civil Action No. 2:20-cv-00029
                                                                     )
     SAMSUNG ELECTRONICS AMERICA, INC.                               )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Samsung Electronics America, Inc.
                                           C/O CT Corporation System, its registered agent
                                           1999 Bryant St., Suite 900
                                           Dallas, Texas 75201-3136




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Andrew W. Stinson
                                           Ramey & Flock, P.C.
                                           100 E. Ferguson Street, Suite 404
                                           Tyler, Texas 75702




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:          2/5/20
        ~~~~~~~~~-




                                                                                             Signature of Clerk or Deputy Clerk
        Case 2:20-cv-00029-JRG Document 6 Filed 02/06/20 Page 2 of 2 PageID #: 64
              Case 2:20-c ; -0 b29-JRG Document 4 Filed 02/05/20 Page 2 of 2 PagelD #: 60

AO 4<0(Ro• 06112) '"'"'""' io Ci [     o<ioo (P•go 2)




                                                          PROOF OF SERVICE
                       (Tit is section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

          This summons for (name of individual and title, if any) Samsung Electronics America, Inc.
was received by me on (date) February 5, 2 o2 o

         0 I personally served the summons on the individual at (place)
                                                                                 on (date)                               ; or

         0 I left the summons at the individual's residence or usual place of abode with (name)

        ~~~~~~~~~~~~~~~~~
                                                                , a person of suitable age and discretion who resides there,
         on   (date)                              , and mailed a copy to the individual's last known address; or

         ~I    served the summons on         (name of individual) Terri Thongsarat,            CT Corporation System , who is
          designated by law to accept service of process on behalf of (name of organization) Samsung Electronics America,
        Inc . at 1999 Bryan Ave, Ste 900, Dallas, TX 75201                       on (date)   February 6, 2020 at 8:30 am ;   or
        ~~~~~~~~~~~~~~~~~~~~~~~




         0 I returned the summons unexecuted because

         0 Other (specify):




         My fees are$                            for travel and $                     for services, for a total of$               0.00


         I declare under penalty of perjury th~t this information is true.


Date:   February 6, 2020



                                                               Michael J. Collins, Process Server# PSC-359 Expires 7/31/2020

                                                                                          Printed name and title




                                                               110 N College, Suite 1002, Tyler, Texas 75702

                                                                                             Server's address

Additional information regarding attempted service, etc:
                                     "
